EXHIBIT 10.3
 


EMPLOYMENT AGREEMENT, EXECUTIVE VERSION |  June 18, 2012
 

--------------------------------------------------------------------------------

 
EMPLOYMENT AGREEMENT
 
THIS AGREEMENT is made and entered into effective as of June 18, 2012 by and
between AntriaBio, Inc. a Delaware corporation, having an address of 55 Broad
St., 19th Fl, New York, NY (“AntriaBio” or the “Company”), and Nevan Elam (the
“Executive”).
 
In consideration of the mutual promises, terms, provisions and conditions set
forth in this Agreement, the parties hereby agree as follows:
 
1.           Employment.  Subject to the terms and conditions set forth in this
Agreement, the Company hereby offers and the Executive hereby accepts
employment.
 
2.           Term.  The Executive’s employment hereunder shall commence
effective as of June 18, 2012, (the “Effective Date”) and shall continue until
terminated on the terms and conditions set forth herein.  The Term of this
Agreement is hereafter referred to as “the term of this Agreement” or “the term
hereof.”
 
3.           Capacity and Performance.
 
(a)           During the term hereof, the Executive shall serve as the President
and Chief Executive Officer of the Company.  In addition, and without further
compensation, the Executive shall be appointed to serve as a member of the Board
of Directors of the Company (the “Board”).  So long as Executive remains the
Chief Executive Officer of the Company the Company will recommend to its
stockholders that Executive be elected to the Board of Directors at each meeting
of stockholders or in connection with each action by written consent pursuant to
which Executive may be elected.
 
(i)           During the first six months of the term hereof, the Executive
shall be employed by the Company on a 60% of full time basis and the relative
percentage of Executive’s time committed to the Company’s business shall be
reviewed regularly by the Board (in any event, no less than semi-annually).  At
any following six months from the date hereof, the Board may request in writing
that Executive commit 100% of his time and energy to the business of the Company
and Executive shall have 60 days to comply with the Board’s request or shall
tender his resignation as an officer of the Company.  Executive acknowledges and
agrees that depending upon the evolution of the business of the Company, a
full-time Chief Executive Officer may be required to advance the Company’s
interests and to the extent that Executive is unable or unwilling to provide a
full-time commitment, it is the Company’s expectation that he will lead the
effort to recruit and retain a qualified individual to be vetted by the Board
and to serve in such a capacity.
 
(ii)           Executive shall have all powers and duties consistent with his
position, subject to the direction and control of the Board and shall perform
such other duties and responsibilities on behalf of the Company as may
reasonably be designated from time to time by the Board.  The Executive shall
require the approval of the Board to pursue or enter into any transaction or
group of related transactions that are not in the ordinary course of business
and would be material to the Company.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           During the term hereof, the Executive shall devote sufficient time
and his best efforts, business judgment, skill and knowledge to the advancement
of the business and interests of the Company and to the discharge of his duties
and responsibilities hereunder.  The Executive shall comply with all written
policies of the Company in effect from time to time and shall observe and
implement those resolutions and directives of the Board as made or issued from
time to time.  The Executive agrees that under no circumstances shall he
undertake any other form of employment or consulting that would conflict with
the interests of the Company.
 
(d)           Upon reasonable notice, the Executive shall be available to
participate in all meetings of the Board.  The Company will reimburse the
Executive for all reasonable and customary travel and living expenses (e.g.,
hotel and meals), if any, incurred in connection with such meetings and the
Executive shall provide the Company with reasonable documentation of such
expenses.
 
4.           Compensation and Benefits.  As compensation for all services
performed by the Executive hereunder during the term hereof, and subject to
performance of the Executive’s duties and obligations pursuant to this
Agreement:
 
(a)           Base Salary.  From the Effective Date, the Company shall pay the
Executive a base salary of Two Hundred and Thirty Thousand Dollars ($230,000)
per annum (the “Initial Base Salary”) and to the extent that Executive commits
to provide 100% commitment to the business of the Company, the base salary shall
be thereafter, Three Hundred and Fifty Thousand Dollars ($350,000) per annum,
for the first year of employment and Three Hundred Ninety Thousand Dollars
($390,000), beginning on the first anniversary of the Executive’s employment,
(the “Base Salary”), payable in accordance with the payroll practices of the
Company for its executives, but no less than once per each month.
 
(b)           One Time Bonus.  The Company will pay the Executive a one-time
bonus of $40,000, upon the Company’s close of a financing of at least Five
Million Dollars ($5,000,000).  The bonus is payable to the Executive within
thirty days from the date the Company receives the proceeds from the close.
 
(c)           Bonus Compensation.  During the term hereof, the Executive shall
have the opportunity to earn an annual performance bonus equal to up to 40% of
the Executive’s salary based upon performance criteria set by the Board in its
sole discretion on an annual basis.  The Board shall conduct a performance
review of the Executive at least once a year on or prior to February I of each
year, commencing in 2013.  The Company may, from time to time, pay such other
bonus or bonuses to the Executive as the Board or a compensation committee of
the Board, in its sole discretion, deems appropriate.  In order to receive the
annual performance bonus, the Executive must continue to be employed by the
Company through the end of the period with respect to which the annual
performance bonus has been earned.  The annual performance bonus will be paid to
the Executive at such time as bonuses for the applicable period are regularly
paid to senior executives of the Company; provided, however, in no event will
the annual performance bonus be paid later than February 28 of the following
calendar
 
 

Execution Version 2 | Page

 
 

--------------------------------------------------------------------------------

 
 
year.  Except as otherwise provided herein, bonuses shall be paid at such time
as bonuses for the applicable period are regularly paid to senior executives of
the Company.
 
(d)           Stock Options.  As soon as practicable following Executive’s
commencement of employment, the Executive shall receive stock options to
purchase 3,500,000 shares of common stock of the Company, as applicable, at an
exercise price per share equal to the fair market value of such shares on the
date of grant as reasonably determined by the Board in good faith (the “Initial
Stock Option”).  The Initial Stock Option will vest and become exercisable with
respect to half (50%) of the total number of shares on December 31, 2012.  The
other half (50%) (the “Remaining Shares”) shall vest monthly on the first day of
each subsequent month, commencing on January 2013, at a rate of 1/36 of the
total number of Remaining Shares per month.  Vesting will be subject to
acceleration as set forth in Sections 5 and 6 below.  The Initial Stock Options
and each Additional Option shall be granted under the Company’s 2012 Stock
Incentive Plan (the “2012 Plan”), once adopted, and pursuant to the terms of the
Company’s standard form stock option agreement approved by the Board.
 
(e)           Vacations.  During the term hereof, the Executive shall be
entitled to four (4) weeks of vacation per annum, to be taken and approved by
the Executive Chairman, at such times and intervals as shall be determined by
the Executive, subject to the reasonable business needs of the
Company.  Vacation time shall not cumulate from year to year.  Accrued and
unused vacation time may be carried over to subsequent years, with maximum four
weeks of carryover into any year.
 
(f)           Insurance Coverage.  During the term hereof, the Company shall
provide Executive with medical, dental, vision, life and disability insurance as
follows:  the Company shall (i) pay premiums in accordance with the Company’s
usual practices, for all medical insurance, including heath, dental and vision
coverage for Executive and his immediate family, and life and disability
insurance to the Executive.  The Executive’s benefits contemplated by this
Section 4(e) shall be subject to the terms and conditions of each applicable
policy, as may be in effect from time to time at the discretion of the
Board.  In lieu of accepting insurance coverage as provided by the Company,
Executive may elect to receive an additional $1,500 per month in compensation
and shall be responsible for all of his health needs.  Company shall pay all
premiums for a Directors and Officers liability insurance policy that covers the
Executive.
 
(g)           Other Benefits.  During the term hereof and subject to any
contribution therefor generally required of employees of the Company, the
Executive shall be entitled to participate in any and all other employee benefit
plans from time to time in effect for employees of the Company generally, except
to the extent such plans are in a category of benefit (including, without
limitation, bonus compensation) otherwise provided to the Executive.  Should the
Company establish a pension and/or profit-sharing plan, your eligibility is as
follows:  For every year of the Executive’s employment with the Company, the
Executive will earn a retirement benefit equal to one month of the annual salary
for that calendar year.  The accrued retirement benefit will be paid to you in a
lump-sum when you reach age 65, or when your employment is terminated not for
Cause or not for Good Reason, as defined later.  Such participation shall be
subject to (i) the
 


Execution Version 3 | Page

 
 

--------------------------------------------------------------------------------

 
terms of the applicable plan documents, (ii) generally applicable Company
policies and (iii) the discretion of the Board or any administrative or other
committee provided for in or contemplated by such plan.  The Company may alter,
modify, add to or delete such “other employee benefit plans” at any time as it,
in its sole judgment, determines to be appropriate, without recourse by the
Executive.
 
(h)           Business Expenses.  The Company shall pay or reimburse the
Executive for all reasonable and necessary business expenses incurred or paid by
the Executive in the performance of his duties and responsibilities hereunder,
subject to any maximum annual limit and other restrictions on such expenses set
by the Board for senior executives of the Company, and to such reasonable
substantiation and documentation as may be specified by the Company from time to
time.  The Executive shall use reasonable efforts to purchase airline tickets in
advance or otherwise take advantage of low-cost fares.
 
5.           Termination of Employment.  Executive’s employment hereunder may
terminate as set forth below.
 
(a)           Death.  So long as the Company provides the Executive with life
insurance coverage, in the event of the Executive’s death during the term
hereof, the Executive’s employment hereunder shall immediately and automatically
terminate.  In that event, the Company shall pay to the Executive’s designated
beneficiary or, if no beneficiary has been designated by the Executive, to his
estate, any earned and unpaid Base Salary and Bonus.  The Company shall have no
further obligation or liability to the Executive or his estate.  Upon the
Executive’s death all vested stock options will remain property of the estate or
designated beneficiary.
 
(b)           Disability.
 
(i)           So long as the Company provides the Executive with disability
insurance coverage, the Company may terminate the Executive’s employment
hereunder, upon thirty (30) days’ notice to the Executive, in the event that the
Executive becomes disabled during his employment hereunder through any illness,
injury, accident or condition of either a physical or psychological nature and,
as a result, is unable to perform the essential functions of his position
hereunder, with or without reasonable accommodation, for eighty (80) days during
any period of one-hundred eighty (180) consecutive calendar days.
 
(ii)           The Board may designate another employee to act in the
Executive’s place during any period in which the Executive is unable to perform
the essential functions of his position as a result of any illness, injury,
accident or condition of either a physical or psychological
nature.  Notwithstanding any such designation, the Executive shall continue to
receive the Base Salary in accordance with Section 4(a) and his other benefits
pursuant to Sections 4(e), 4(f) and 4(g) hereof, to the extent permitted by the
then-current terms of the applicable benefit plans, until the Executive becomes
eligible for disability income benefits under any disability income plan
provided by the Company or until the termination of his employment, whichever
shall first occur.
 


Execution Version 4 | Page

 
 

--------------------------------------------------------------------------------

 
(iii)           If any question shall arise as to whether during any period the
Executive is disabled through any illness, injury, accident or condition of
either a physical or psychological nature so as to be unable to perform the
essential functions of his position hereunder, the Executive may, and at the
request of the Company shall, submit to a medical examination by a physician
selected by the Company to whom the Executive or his duly appointed guardian, if
any, has no reasonable objection, to determine whether the Executive is so
disabled, and such determination shall for the purposes of this Agreement be
conclusive of the issue.  If such question shall arise and the Executive shall
fail to submit to such medical examination, the Company’s determination of the
issue shall be binding on the Executive.
 
(c)           By the Company for Cause.  Employment with the Company is not for
a specific term and can be terminated by the Executive or by the Company or its
successors at any time for any reason, with or without Cause, subject to the
following terms.  As used herein, “Cause” shall mean any act that violates this
agreement or the employment policies of the Company, or any willful misconduct
by you that may result in material harm to the Company or its employees,
directors or customers.  The term “Good Reason” shall mean a material reduction
in your duties, material reduction in compensation, willful breach of this
agreement, change of control, or relocation of your office more than thirty
miles from your original place of employment.  Upon the giving of notice of
termination of the Executive’s employment hereunder for Cause, the Company shall
not have any further obligation or liability to the Executive, other than for
Base Salary earned and unpaid through the date of termination.  Any unvested
Stock Options shall be forfeited and vested Stock Options not exercised prior to
termination shall expire and no longer be exercisable.
 
(d)           By the Company without Cause.  The Company may terminate the
Executive’s employment hereunder without Cause at any time upon fourteen (14)
days advance written notice.
 
(e)           By the Executive.  The Executive may terminate his employment,
with or without cause, at any time upon at least fourteen (14) days’ advance
written notice to the Company.
 
(f)           Severance Benefits.
 
(i)           In the event that the Company terminates the Executive’s
employment without Cause (as defined above subject to the terms and conditions
of this Section 5(f) or Executive terminates his employment for Good Reason, (A)
the Company will pay the Base Salary severance on a monthly basis to the
Executive and will provide the continuation of the benefits set forth in Section
4(e) and 4(f) for a period of six months (the “Severance Period”) following
Executive’s termination, (B) any options that are subject to vesting shall have
vesting accelerated with respect to the number of shares that would have vested
during the Severance Period if Executive had remained employed by the Company
during such period (and any shares of capital stock of the Company that arc
subject to a right of repurchase shall have such right of repurchase lapse with
respect to the number of shares that would have lapsed during the Severance
Period if Executive
 


Execution Version 5 | Page

 
 

--------------------------------------------------------------------------------

 
had remained employed by the Company during such period), and (C) unused
vacation up to a maximum of four weeks.
 
(ii)           The severance amount and benefits continuation set forth in
Section 5(0(i) are referred to herein as the “Severance Benefits.” The
continuation of any group health plan benefits shall be to the extent authorized
by and consistent with 29 U.S.C. § 1161 et seq. (commonly known as “COBRA”),
with the cost of the regular employer portion of the premium for such benefits
paid by the Company.  The Executive’s right to receive Severance Benefits under
Subsection 5(0(i) is conditioned upon (x) the Executive’s prior execution and
delivery to the Company of a reasonably satisfactory general release of any and
all claims and causes of action of the Executive against the Company and its
officers and directors, excepting only the right to any compensation, benefits
and/or reimbursable expenses due and unpaid under Sections 4 and/or 5(0(i) of
this Agreement, and (y) the Executive’s continued performance of those
obligations hereunder that continue by their express terms after the termination
of his employment, including without limitation those set forth in Sections 8, 9
and 10.  Any Severance Benefits to be paid hereunder shall be payable in
accordance with the payroll practices of the Company for its executives
generally as in effect from time to time, and subject to all required
withholding of taxes.
 
6.           Change in Control.  If the Executive’s employment is terminated by
the Company, with or without Cause, or by the Executive for Changed
Circumstances in connection with or following a Change in Control, the Executive
shall receive those Severance Benefits provided in Section 5(f)(i) as if he were
terminated more than twelve months after the Effective Date of this Employment
Agreement, plus Executive’s pro rata Bonus Compensation to the date of
termination, which Severance Benefits shall be subject to the terms set forth in
Section 5(000 and shall be in lieu of any benefits to which the Executive is
otherwise entitled pursuant to Section 5(0; provided, that, in the event of any
such Change in Control all issued and outstanding Stocks Options shall become
fully vested and exercisable immediately prior to the effectiveness of the
Change in Control.  “Change in Control” means an event or occurrence set forth
in any one or more of subsections (a) through (c) below (including an event or
occurrence that constitutes a Change in Control under one of such subsections
but is specifically exempted from another such subsection):
 
(a)           the acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (an “Acquiring Person”) of beneficial ownership
of any capital stock of the Company if, after such acquisition, such Acquiring
Person beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 50% or more of either (i) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (ii) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change in Control:  (i) any
acquisition directly from the Company, (ii) any acquisition by the Company or
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company; or
 


Execution Version 6 | Page

 
 

--------------------------------------------------------------------------------

 
(b)           such time as the Continuing Directors (as defined below) do not
constitute a majority of the Board (or, if applicable, the Board of Directors of
a successor corporation to the Company), where the term “Continuing Director”
means at any date a member of the Board (i) who was a member of the Board on the
date of the execution of this Agreement or (ii) who was nominated or elected
subsequent to such date by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; or
 
(c)           the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, respectively.
 
7.           Effect of Termination.  Upon termination of this Agreement, all
obligations and provisions of this Agreement shall terminate except with respect
to any accrued and unpaid monetary obligations and vesting acceleration
provisions and except for the provisions of Section 8 through (and inclusive of)
23 hereof.
 
8.           Confidential Information; Assignment of Inventions.
 
(a)           The Executive acknowledges that the Company and its Affiliates
will continually develop Confidential Information and Proprietary Information
(as defined below), that the Executive may develop Confidential Information and
Proprietary Information for the Company or its Affiliates, and that the
Executive may learn of Confidential Information and Proprietary Information
during the course of his employment with the Company.  The Executive agrees
that, except as required for the proper performance of his duties for the
Company, he will not, directly or indirectly, use or disclose any Confidential
Information or Proprietary Information.  The Executive understands and agrees
that this restriction will continue to apply after his employment terminates,
regardless of the reason for termination.
 
(b)           The Executive agrees that all Confidential Information and
Proprietary Information, including, without limitation all work products,
inventions methods, processes, designs, software, apparatuses, compositions of
matter, procedures, improvements, property, data documentation, information or
materials that the Executive, jointly or separately prepared, conceived,
discovered, reduced to practice, developed or
 


Execution Version 7 | Page

 
 

--------------------------------------------------------------------------------

 
created during, in connection with, for the purpose of, related to, or as a
result of his employment with the Company, and/or to which he has access as a
result of his employment with the Company (collectively, the “Inventions”) is
and shall remain the sole and exclusive property of the Company.
 
(c)           The Executive by his signature on this Agreement unconditionally
and irrevocably transfers and assigns to the Company all rights, title and
interest in the Inventions (as defined above, including all patent, copyright,
trade secret and any other intellectual property rights therein) and will take
any steps and execute any further documentation from time to time reasonably
necessary to effect such assignment free of charge to the Company.  The
Executive will further execute, upon request, whether during, or after the
termination of, his employment with the Company, any and all applications for
patents, assignments and other papers, which the Company may deem necessary or
appropriate for securing such Inventions for the Company.
 
(d)           Except as required for the proper performance of his duties, the
Executive will not copy any and all papers, documents, drawings, systems, data
bases, memoranda, notes, plans, records, reports files, data (including original
data), disks, electronic media etc. containing Confidential Information or
Proprietary Information (“Documents”) or remove any Documents, or copies, from
Company premises.  The Executive will return to the Company immediately after
his employment terminates, and at such other times as may be specified by the
Company, all Documents and copies and all other property of the Company and its
Affiliates then in his possession or control.
 
9.           Non-Competition Covenants.  During the term hereof and for a period
of one (1) year from the date the Executive’s employment with the Company
terminates (the “Restricted Period”) for any reason other than Executive’s
termination for Good Reason or following a Change in Control, the Executive
shall refrain from engaging or becoming interested, directly or indirectly, as
an owner, employee, director, partner, consultant, through stock ownership,
investment of capital, lending of money or property, rendering of services, or
otherwise, either alone or in association with others, in the operation,
management or supervision of any type of business or enterprise that during such
period manufactures, develops or sells drug delivery technologies that compete
with the businesses or enterprises of the Company and its operating subsidiaries
(if any) (collectively, the “Company Group”), or any new business or enterprise
which the Company Group during such Restricted Period plans in good faith in the
near future to commence which is related to the Company Group’s then-existing
businesses or enterprises, including, without limitation, the research and
development of drug delivery technology for diseases in which the Company has
active research and development programs, except through ownership of shares in
a publicly-traded corporation or publicly-traded mutual fund or publicly  traded
limited partnership in which the Executive does not materially participate and
in which the Executive’s ownership interest is one percent (1%) or less.  The
Executive acknowledges and aggress that the entire business of the Company is
based upon technology and Proprietary Information that has world-wide
application.  Therefore, the restrictions contained in this Section 9 cannot be
limited to any particular geographic region and are applicable world-wide.  In
the event that the scope of any restriction contained in this Section 9 is
determined by a court to be too broad to permit enforcement hereof to its full
extent, then such restriction shall be enforced
 


Execution Version 8 | Page

 
 

--------------------------------------------------------------------------------

 
to the maximum extent permitted by law, based upon the geographic markets on
which the Company Group conducts its business at the time of breach of this
Section.
 
10.           Non-Solicitation Covenants.  During the Restricted Period, the
Executive shall refrain from, directly or indirectly, whether on behalf of
himself or anyone else:  (a) soliciting or accepting orders from any present or
past customer of the Company Group for a product or service offered or sold by,
or competitive with a product or service offered or sold by, the Company Group;
(b) inducing or attempting to induce any customer, supplier, licensee, licensor
or other business relation of the Company Group to cease doing business with the
Company Group or in any way interfere with the relationship between that
customer, supplier, licensee, licensor or other business relation and the
Company Group; (c) using for his benefit or disclosing the name and/or
requirements of any such customer, supplier, licensee, licensor, or other
business relation to any other person; (d) soliciting any of the Company Group’s
employees to leave the employ of the Company Group or hiring anyone who is an
employee of the Company Group or was such an employee during the twelve (12)
months preceding the proposed date of hire; or (e) inducing or attempting to
induce any employee of the Company Group to work for, render services or provide
advice to or supply Confidential Information or Proprietary Information to any
other person.  During the Restricted Period, the Executive shall not directly or
indirectly assist or encourage any other person, in carrying out, directly or
indirectly, any activity that would be prohibited by this agreement were they
carried out by the Executive himself.
 
11.           Enforcement of Covenants.  The Executive acknowledges that he has
carefully read and considered all the terms and conditions of this Agreement,
including the restraints imposed upon him pursuant to Sections 8, 9 and 10
hereof.  The Executive acknowledges that the covenants contained in Sections 8,
9 and 10 are reasonably necessary to protect the goodwill of the Company that is
its exclusive property.  The Executive further acknowledges and agrees that,
were he to breach any of the covenants contained in Sections 8, 9 or 10 hereof,
the damage would be irreparable.  The Executive therefore agrees that the
Company, in addition to any other remedies available to it, shall be entitled to
preliminary and permanent injunctive relief against any breach or threatened
breach by the Executive of any of said covenants, without having to post bond.
 
12.           Conflicting Agreements.  The Executive hereby represents and
warrants that the execution of this Agreement and the performance of his
obligations hereunder will not breach or be in conflict with any other agreement
to which the Executive is a party or is bound and that the Executive is not
subject to any covenants against competition or similar covenants that would
affect the performance of his obligations hereunder.  The Executive will not
disclose to or use any confidential or proprietary information of a third party
without such party’s consent.
 
13.           Definitions.  Words or phrases which are initially capitalized or
are within quotation marks shall have the meanings provided in this Section 13
and as provided elsewhere herein.  For purposes of this Agreement, the following
definitions apply:
 
(a)           “Affiliates” means all persons and entities directly or indirectly
controlling, controlled by or under common control with the Company, where
control may be by either management authority or equity interest.
 


Execution Version 9 | Page

 
 

--------------------------------------------------------------------------------

 
(b)           “Confidential Information” means any and all information,
inventions, discoveries, ideas, writings, communications, research, engineering
methods, developments in chemistry, manufacturing information, practices,
processes, systems, technical and scientific information, formulae, designs,
concepts, products, trade secrets, projects, improvements and developments that
relate to the business of the Company or any Affiliate and are not generally
known by others, including but not limited to (i) products and services,
technical data, methods and processes, (ii) marketing activities and strategic
plans, (iii) financial information, costs and sources of supply, (iv) the
identity and special needs of customers and prospective customers and vendors
and prospective vendors, and (v) the people and organizations with whom the
Company or any Affiliate has or plans to have business relationships and those
relationships.  Confidential Information also includes such information that the
Company or any Affiliate may receive or has received belonging to customers or
others who do business with the Company or any Affiliate and any publication or
literary creation of the Executive, developed in whole or in part while the
Executive is employed by the Company, in whatever form published the content of
which, in whole or in part, relates to the business of the Company or any
Affiliate.  Confidential Information shall not include any information or
materials that Executive can prove by written evidence (i) is or becomes
publicly known through lawful means and without breach of this Agreement by
Executive; (ii) was rightfully in Executive’s possession or part of Executive’s
general knowledge prior to the Effective Date; or (iii) is disclosed to
Executive without confidential or proprietary restrictions by a third party who
rightfully possesses the information or materials without confidential or
proprietary restrictions.
 
(c)           “Person” means an individual, a corporation, an association, a
partnership, an estate, a trust and any other entity or organization.
 
(d)           “Proprietary Information” means any and all intellectual property
subject to protection under applicable copyright, trademark, trade secret or
patent laws if such property is similar in any material respect with the
products and services offered by the Company or any Affiliate.
 
14.           Withholding.  All payments made under this Agreement shall be
reduced by any tax or other amounts required to be withheld under applicable
law.
 
15.           Assignment.  Neither the Company nor the Executive may make any
assignment of this Agreement or any interest herein, by operation of law or
otherwise, without the prior written consent of the other:  provided, however,
that the Company may assign its rights and shall assign its obligations under
this Agreement without the consent of the Executive in the event that the
Company shall hereafter effect a reorganization, or consolidate with or merge
into any other Person, or transfer all or substantially all of its properties or
assets to any other Person.  This Agreement shall inure to the benefit of and be
binding upon the Company and the Executive, and their respective successors,
executors, administrators, heirs and permitted assigns.
 
16.           Severability.  If any portion or provision of this Agreement shall
to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as
 


Execution Version 10 | Page

 
 

--------------------------------------------------------------------------------

 
to which it is so declared illegal or unenforceable, shall not be affected
thereby, and each portion and provision of this Agreement shall be valid and
enforceable to the fullest extent permitted by law.
 
17.           Waiver.  No waiver of any provision hereof shall he effective
unless made in writing and signed by the waiving party.  The failure of either
party to require the performance of any term or obligation of this Agreement, or
the waiver by either party of any breach of this Agreement, shall not prevent
any subsequent enforcement of such term or obligation or be deemed a waiver of
any subsequent breach.
 
18.           Notices.  Any and all notices, requests, demands and other
communications provided for by this Agreement shall be in writing and shall be
effective when delivered in person or by overnight courier or delivery service,
or 3 business days after being deposited in United States mail, postage prepaid,
registered or certified, and addressed to the Executive at his last known
address on the books of the Company or, in the case of the Company, at the
Company’s principal place of business, to the attention of the Chairman of the
Board, or to such other address as either party may specify by notice to the
other actually received.
 
19.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties and supersedes all prior communications, agreements and
understandings, written or oral, with respect to the terms and conditions of the
Executive’s employment.
 
20.           Amendment.  This Agreement may be amended or modified only by a
written instrument signed by the Executive and an expressly authorized
representative of the Company.
 
21.           Headings.  The headings and captions in this Agreement are for
convenience only and in no way define or describe the scope or content of any
provision of this Agreement.
 
22.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument.
 
23.           Governing Law.  This Agreement shall be construed and enforced
under and be governed in all respects by the laws of the State of Delaware,
without regard to the conflict of laws principles thereof
 
24.           Tax Matters.
 
(a)           In the event of an event constituting a change in the ownership or
effective control of Company or ownership of a substantial portion of the assets
of Company described in Code Section 280G(b)(2)(A)(i) (a “280G Transaction”),
Company shall cause its independent auditors or another person or entity
approved by the Company and Executive promptly to review all payments,
accelerations, distributions and benefits that have been made to or provided to,
and are to be made, or may be made, to or provided to, Executive under this
Agreement, the 2012 Plan and any other arrangements providing for payments or
benefits contingent on the occurrence of a 280G Transaction (irrespective of
whether such payments or benefits are then payable to Executive at that time),
and any other agreement or plan under which Executive may individually or
collectively benefit
 


Execution Version 11 | Page

 
 

--------------------------------------------------------------------------------

 
(collectively the “Original Payments”), to determine the applicability of Code
Section 4999 to Executive in connection with such event.  Company’s independent
auditors or such other approved party will perform this analysis in conformity
with the foregoing provisions and will provide Executive with a copy of their
analysis and determination.  Notwithstanding anything contained in this
Agreement to the contrary, to the extent that the Original Payments would be
subject to the excise tax imposed under Code Section 4999 (the “Excise Tax”),
the Original Payments shall be reduced (but not below zero) to the extent
necessary so that no Original Payment shall be subject to the Excise Tax, but
only if, by reason of such reduction, the net after-tax benefit received by
Executive shall exceed the net after-tax benefit received by him if no such
reduction was made.  For purposes of this Agreement, “net after-tax benefit”
shall mean (a) the Original Payments which Executive receives or is then
entitled to receive from Company that would constitute “parachute payments”
within the meaning of Code Section 280G, less (b) the amount of all federal,
state and local income taxes payable with respect to the foregoing calculated at
the maximum marginal income tax rate for each year in which the foregoing shall
be paid to Executive (based on the rate in effect for such year as set forth in
the Code as in effect at the time of the first payment of the foregoing), less
(c) the amount of the Excise Tax imposed with respect to the payments and
benefits described in (a) above.  If a reduction is to occur pursuant to this
Section 24(a), the payments and benefits shall be reduced in the following
order:  any cash severance to which Executive becomes entitled (starting with
the last payment due), then other cash amounts that are parachute payments
(starting with the last payment due), then any stock option awards that have
exercise prices higher than the then-fair market value price of the stock (based
on the latest vesting tranches), then restricted stock and restricted stock
units based on the latest awards scheduled to be distributed, and then other
stock options based on the latest vesting tranches.  The fees and expenses of
Company’s auditor or any other party for services in connection with the
determinations and calculations contemplated by this provision will be borne by
Company.
 
(b)           The intent of the parties is that payments and benefits under this
Agreement comply with or be exempt from Section 409A of the Internal Revenue
Code of 1986, as amended (“Code Section 409A”) and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith.  If the Executive notifies the Company (with specificity as to the
reason therefor) that he believes that any provision of this Agreement (or of
any award of any compensation or benefits) would cause him to incur any
additional tax or interest under Code Section 409A and the Company concurs with
such belief or the Company independently makes such determination, the Company
shall, after consultation with the Executive, to the extent legally permitted
and to the extent it is possible to timely reform the provision to avoid
taxation under Code Section 409A, reform such provision to attempt to comply
with Code Section 409A through good faith modifications to the minimum extent
reasonably appropriate to conform with Code Section 409A.  To the extent that
any provision hereof is modified in order to comply with or be exempt from Code
Section 409A, such modification shall be made in good faith and shall, to the
maximum extent reasonably possible, maintain the original intent and economic
benefit to both the Executive and the Company of the applicable provision
without violating the provisions of Code Section 409A.
 


Execution Version 12 | Page

 
 

--------------------------------------------------------------------------------

 
For purposes of the application of Treasury Regulation § 1.409A-1(b)(4) (or any
successor provision), each payment in a series of payments will be deemed a
separate payment.
 
If the termination of employment giving rise to the severance benefits described
in Sections 5 or 6 is not a “separation from service” within the meaning of
Treasury Regulation § 1.409A-1(h)(l).  then to the extent necessary to avoid the
imposition of any accelerated or additional tax under Code Section 409A, such
benefits will be deferred without interest until Executive’ experiences a
separation from service.
 
If at the time of Executive’s separation from service, (i) he is a specified
employee (within the meaning of Code Section 409A and using the identification
methodology selected by the Company from time to time), and (ii) the Company
makes a good faith determination that an amount payable to Executive constitutes
deferred compensation (within the meaning of Code Section 409A) the payment of
which is required to be delayed pursuant to the six-month delay rule set forth
in Code Section 409A in order to avoid taxes or penalties under Code Section
409A (the “Delay Period”), then the Company will not pay such amount on the
otherwise scheduled payment date but will instead pay it in a lump sum on the
first business day after such six-month period.  To the extent that any benefits
to be provided during the Delay Period is considered deferred compensation under
Code Section 409A provided on account of a “separation from service,” and such
benefits are not otherwise exempt from Code Section 409A, Executive shall pay
the cost of such benefits during the Delay Period, and the Company shall
reimburse Executive, to the extent that such costs would otherwise have been
paid by the Company or to the extent that such benefits would otherwise have
been provided by the Company at no cost to Executive, the Company’s share of the
cost of such benefits upon expiration of the Delay Period, and any remaining
benefits shall be reimbursed or provided by the Company in accordance with the
procedures specified herein.
 
To the extent an expense or in-kind benefit provided pursuant to this Agreement
constitutes a “deferral of compensation” within the meaning of Code Section 409A
(1) the expenses will be reimbursed to Executive as promptly as practical and in
any event not later than the last day of the calendar year after the calendar
year in which the expenses are incurred, (2) the amount of expenses eligible for
reimbursement or in-kind benefits provided during any calendar year will not
affect the amount of expenses eligible for reimbursement or in-kind benefits
provided in any other calendar year, (3) the right to payment or reimbursement
or in-kind benefits hereunder may not be liquidated or exchanged for any other
benefit.
 
IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Executive and the Company, as approved by the Board of Directors by
Unanimous Written Consent, by its duly authorized representative, as of the date
first above written.
 
Executive:
 
 
/s/ Nevan Elam                                                         
Nevan Elam
AntriaBio, Inc.
 
 
By:     /s/ Steve R.
Howe                                                                               
Name:  Steve R. Howe
Title:  CEO



 


Execution Version 13 | Page

 
 

--------------------------------------------------------------------------------

 